                                          Case 4:20-cv-05883-JSW Document 88 Filed 09/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IMMIGRANT LEGAL RESOURCE                            Case No. 20-cv-05883-JSW
                                         CENTER, et al.,
                                   8                      Plaintiffs,                        NOTICE OF ADDITIONAL
                                   9                                                         QUESTIONS FOR HEARING
                                                   v.
                                                                                             Re: Dkt. No. 27
                                  10
                                         CHAD F. WOLF, et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD, PLEASE TAKE NOTICE
                                  14
                                       OF THE FOLLOWING ADDITIONAL QUESTIONS FOR THE HEARING SCHEDULED ON
                                  15
                                       SEPTEMBER 25, 2020, AT 9:00 a.m.:
                                  16
                                              The Court reminds the parties that it has not received the full administrative record (“AR”),
                                  17
                                       and it will address the stipulation filed regarding the manner in which the AR will be filed at the
                                  18
                                       conclusion of the hearing.
                                  19
                                              During the hearing, the Court requests that the parties not cite the page numbers assigned
                                  20
                                       to a document in the administrative record (e.g. “AR 447”). Rather, the parties shall refer to the
                                  21
                                       pin cites in the Federal Register when they reference the NPRM or in the Final Rule and they shall
                                  22
                                       refer to specific exhibits and the page numbers used in those exhibits.
                                  23
                                              The Court also does not wish to hear argument about the proper scope of the AR or
                                  24
                                       argument about why exhibits were or were not submitted with the parties’ briefing.
                                  25
                                              1.        Defendants dispute Plaintiffs’ procedural argument that they failed to disclose the
                                  26
                                       thinking and data behind the Final Rule. Is it Defendants’ position that their thinking is that
                                  27
                                       USCIS’s financial situation required an increase in revenue to be able to ensure recovery of all
                                  28
                                          Case 4:20-cv-05883-JSW Document 88 Filed 09/24/20 Page 2 of 2




                                   1   direct and indirect costs associated with adjudication and naturalization services? If so, what are

                                   2   Defendants’ best citations to the record to support where the data for that thinking is located?

                                   3   When Defendants respond to this question, they shall cite to page citations in the record and

                                   4   clearly articulate the data points in those citations that support their position.

                                   5           2.      The NPRM and the Final Rule state that Defendants used the Activity-Based

                                   6   Costing method. What are Plaintiffs’ best arguments that those references do not establish the

                                   7   method and assumptions USCIS used to promulgate the new fees?

                                   8           3.      Defendants note that the Final Rule sets a single fee for Form 1-193 and state that

                                   9   Customs and Border Protection (“CPB”) adjudicates most filings” of those Forms. Final Rule, 85

                                  10   Fed. Reg. at 46,840. Per 6 U.S.C. section 196(c), “Fees imposed for a particular service,

                                  11   application, or benefit shall be deposited into the account established under subsection (a) that is

                                  12   for the bureau with jurisdiction over the function to which the fee relates.” Is there support in the
Northern District of California
 United States District Court




                                  13   record for the proposition that when CBP processes a Form I-193 it is performing adjudicative

                                  14   functions rather than enforcement functions?

                                  15           4.      How do Defendants respond to Plaintiffs’ arguments that although the FDNS

                                  16   directorate may be housed within USCIS, its officers perform investigatory and enforcement

                                  17   services and that doing so runs counter to the idea that FDNS employees are providing

                                  18   “adjudicatory” services? (See Reply Br. at 12:2-10.)

                                  19           IT IS SO ORDERED.

                                  20   Dated: September 24, 2020

                                  21                                                      ______________________________________
                                                                                          JEFFREY S. WHITE
                                  22                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
